[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Acquittee's Motion to Dismiss State's Petition for Continued Commitment and Motion to Strike Psychiatric Security Review Board's Report to court are hereby DENIED.
State's Petition for Continued Commitment of James Harris is hereby GRANTED. Utilizing the standard of burden of proof set forth in State v.Metz, 230 Conn. 400 (1994), the court finds after hearing and review of all exhibits that the State has proven by clear and convincing evidence that the acquittee is mentally ill to the extent that his discharge at this time would constitute a danger to himself or others and that his continued commitment is in the best protection of society.
Accordingly, the court recommits Mr. Harris for a period of time not to exceed five years.
The Court,
________________ Maiocco, Judge CT Page 11076